Wood, J., (after stating the facts). The statute provides that a wife, when granted a divorce against the husband, shall be entitled to one-third of the husband’s personal property absolutely. The appellee contends that the appellant should not have been granted a divorce at all, and he is correct about it. There is no testimony except that of appellant herself to sustain the allegation of her complaint that the appellee had offered her such indignities as to render her condition in life intolerable. A divorce can not be granted upon her uncorroborated testimony. True, she says that she was accused by the appellee of taking goods out of his commissary, and that appellee slapped her, and to other things that, if corroborated, would be sufficient to sustain the decree of the chancellor granting her a divorce, but we are of the opinion that the testimony of the other witnesses, which we have set out in the statement, fails to show any corroboration whatever of appelant’s testimony. The testimony of appellant’s son to the effect that he had not received from his mother any goods out of the commissary did not tend to corroborate her statement that appellee had accused her of stealing these goods. The testimony of the witnesses, who are neighbors of the Sheltons, to the effect that they had heard that appellant and appellee were not living peaceably as husband and wife, did not tend to corroborate appellant’s testimony to the effect that her husband had mistreated her. The testimony of these witnesses as to what they had heard of the manner in which the Sheltons were living, without any personal knowledge of any disagreement between them or ill-treatment of appellant by the appellee, was hearsay and incompetent. In Sisk v. Sisk, 99 Ark. 94, it is said: “Divorces are not granted upon the uncorroborated testimony of the parties and their admissions of the truth of the matters alleged as grounds therefor.” To the same effect see, Chappell v. Chappell. 83 Ark. 533: Scarborough v. Scarborough, 54 Ark. 20; Rie v. Rie, 34 Ark. 37; Kirby’s Digest, § 2677. It follows that the court erred in granting the divorce and awarding the appellant one-third of the real estate of appellee, and did not err in refusing to allow plaintiff the personal property prayed for in her complaint;' for if appellant is not entitled to a divorce she is not entitled to a division of the property at all. The judgment is therefore reversed, and the complaint of appellant and the cross complaint of appellee are dismissed for want of equity.